10-1076-ag
         Chen v. Holder
                                                                                         BIA
                                                                                 A096 040 865
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR
     AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 24th day of March, two thousand eleven.
 5
 6       PRESENT:
 7                ROBERT A. KATZMANN,
 8                DEBRA ANN LIVINGSTON,
 9                DENNY CHIN,
10                       Circuit Judges.
11       _________________________________________
12
13       GIAN CHEN, ALSO KNOWN AS QIAN CHEN,
14       ALSO KNOWN AS JIAN CHEN,
15                Petitioner,
16
17                        v.                                       10-1076-ag
18                                                                 NAC
19       ERIC H. HOLDER, JR., UNITED STATES
20       ATTORNEY GENERAL,
21                Respondent.
22       _________________________________________
23
24       FOR PETITIONER:                Gian Chen, Pro Se, New York, New
25                                      York.
26
27       FOR RESPONDENT:                Tony West, Assistant Attorney
28                                      General; John S. Hogan, Senior
29                                      Litigation Counsel; Edward E.
30                                      Wiggers, Trial Attorney, Office of
31                                      Immigration Litigation, United
32                                      States Department of Justice,
33                                      Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Petitioner Gian Chen, a native and citizen of the

 6   People’s Republic of China, seeks review of the February 25,

 7   2010, decision of the BIA denying his motion to reopen.        In

 8   re Gian Chen, No. A096 040 865 (B.I.A. Feb. 25, 2010).        We

 9   assume the parties’ familiarity with the underlying facts

10   and procedural history of the case.

11        We review the BIA’s denial of a motion to reopen for

12   abuse of discretion.   See Ali v. Gonzales, 448 F.3d 515, 517

13   (2d Cir. 2006).   When the BIA evaluates country conditions

14   evidence submitted with a motion to reopen, we review its

15   findings for substantial evidence.     See Jian Hui Shao v.

16   Mukasey, 546 F.3d 138, 169 (2d Cir. 2008).    An applicant may

17   file one motion to reopen within ninety days of the date on

18   which a final administrative decision was rendered in the

19   proceeding sought to be reopened.     See 8 C.F.R.

20   § 1003.2(c)(2).   Chen filed his motion to reopen more than

21   eighteen months after his removal order became

22   administratively final.   There is no merit to his argument

23   that his motion was timely because it was filed within


                                   2
 1   ninety days of this Court’s denial of his petition for

 2   review, as the regulation provides that the 90-day period

 3   runs from the final administrative order.   Id.   However, the

 4   time and numerical limitations do not apply to a motion to

 5   reopen that is “based on changed circumstances arising in

 6   the country of nationality or in the country to which

 7   deportation has been ordered, if such evidence is material

 8   and was not available and could not have been discovered or

 9   presented at the previous hearing.”   8 C.F.R.

10   § 1003.2(c)(3)(ii).   The BIA did not err in concluding that

11   Chen’s recent involvement with the Chinese Democracy Party

12   (“CDP”) was a change in personal circumstances, not a change

13   in conditions in China as required to obtain reopening.     See

14   Li Yong Zheng v. U.S. Dep’t of Justice, 416 F.3d 129, 130-31

15   (2d Cir. 2005); see also Wei Guang Wang v. BIA, 437 F.3d

16   270, 273-74 (2d Cir. 2006).

17       Moreover, substantial evidence supports the BIA’s

18   finding that Chen failed to establish changed country

19   conditions with respect to his CDP claim.   A review of the

20   record reveals that the BIA considered Chen’s evidence and

21   found that, although it addressed recent treatment of

22   political dissidents, it did not address any change in

23   conditions.   Indeed, Chen submitted evidence related only to

                                   3
 1   recent incidents in China, and only nominally related to the

 2   CDP.    Accordingly, as the record does not show changed

 3   conditions in China, but merely a change in Chen’s personal

 4   circumstances, the BIA did not abuse its discretion in

 5   denying Chen’s motion to reopen as untimely.     See Wei Guang

 6   Wang, 437 F.3d at 273-74.     Finally, Chen’s claim that he

 7   qualifies for asylum, withholding of removal and relief

 8   under CAT is not properly before us.     Our review is limited

 9   to the bases for the BIA’s decision, which in this case was

10   a denial of an untimely motion to reopen.     See Kaur v. BIA,

11   413 F.3d 232, 233 (2d Cir. 2005) (per curiam).

12          For the foregoing reasons, the petition for review is

13   DENIED.    As we have completed our review, any stay of

14   removal that the Court previously granted in this petition

15   is VACATED, and any pending motion for a stay of removal in

16   this petition is DENIED as moot.     Any pending request for

17   oral argument in this petition is DENIED in accordance with

18   Federal Rule of Appellate Procedure 34(a)(2), and Second

19   Circuit Local Rule 34.1(b).

20                                 FOR THE COURT:
21                                 Catherine O’Hagan Wolfe, Clerk
22




                                     4